DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 1-3, filed 08/18/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first insulating layer disposed within both the display area and the periphery area, the first insulating layer being disposed over the substrate and having a first opening with the periphery area; a first electrode disposed within the display area and disposed over the first insulating layer, a first bank disposed over the first insulating layer within both the display area and the periphery area and having a second opening through which a center of the first electrode is exposed, as disclosed in Claim 1. Since a center of the first electrode is exposed from the second opening of the first bank, it is implicit that the first electrode is present as well in the peripheral area; or a first insulating layer disposed within both the display area and the Claim 11; or a first bank dispose over the first insulating layer within both the display area and the periphery area and having a second opening through which a portion of the first electrode is exposed: and a second bank disposed over the first insulating layer and separated from the first bank, wherein the first opening is disposed between the first bank and the second bank a distance from an edge of the second bank facing the first bank to the first opening at least  4 µm, wherein a width of the first opening is at least 7 µm, as disclosed in Claim 20.
In the instant case, You (US 2015/0115256) discloses an organic light-emitting display, wherein a first insulating layer is formed at least between the active layer and the gate electrode and a second insulating layer formed at least between the gate, source, and drain electrodes. The OLED display also includes a third insulating layer covering the source and drain electrodes and a pixel electrode including a first portion formed in first and second openings respectively defined in the second and third insulating layers and a second portion formed outside of the second opening. A pixel defining layer is formed over the second portion of the pixel electrode and the third insulating layer and has a third opening. The third opening has an area greater than that of the second opening.
Jeong et al. (US 2016/0190218) discloses an OLED includes a pixel area that includes at least a first sub pixel area. The first sub pixel area includes a color filter, a first 
Furthermore, Jeong et al. (US 2017/0117349) disclose an OLED includes a substrate including a first region configured to realize an image, and a second region through which an external light penetrates; a first electrode provided in the first region; an auxiliary electrode provided in the second region; a pixel defining layer provided in at least the first region and including a first opening exposing at least a part of the first electrode and a second opening exposing at least a part of the auxiliary electrode; a second electrode provided throughout the first region and the second region, facing the first electrode, and electrically connected to the auxiliary electrode; and an intermediate layer provided in at least the first region, provided above the first electrode and below the second electrode, and including an organic emission layer. Examiner notes that the first electrode 150 is not present in the peripheral region. 
Finally, Kim et al. (US 2017/0077209) disclose an OLED device similar to Jeong et al. device above, wherein the first electrode 150 is not present in the peripheral region.   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898